Counsel for plaintiff in error consolidated the assignments of errors and take them up under separate heads. They consolidate the second, seventh, and eighth assignments of error and take them up under the following proposition: "The findings and judgment of the court is contrary to the evidence." Counsel devote several pages of their brief to a discussion of this proposition. They set out several pages of testimony under this proposition, but as the jury and the court both found adversely to plaintiff's contention, and we think there is ample evidence to sustain the findings of both the jury and the court, there is *Page 75 
no error in that regard. Counsel for plaintiffs in error also contend that this was a jury case and entitled to be tried by a jury, and cite McCoy v. McCoy, 30 Okla. 379, 121 P. 176, as supporting that proposition, and also the case of Avery v. Mayes, 61 Okla. 145, 160 P. 712. We do not think either of these cases apply to this case. Counsel next take up the statement of account between plaintiffs in error and defendant in error, which are set out in the court's findings of facts, and also contend that the findings and the judgment of the court are contrary to law, and cite the cases of Oklahoma State Bank of Cushing v. Buzzard et al., 61 Okla. 88, 160 P. 462; Choi v. Turk. 55 Okla. 499, 154 P. 1000; Standard Savings 
Loan Association v. Anthony Wholesale Grocery Company,62 Okla. 242, 162 P. 451, and Continental Gin Company v. Arnold,66 Okla. 132, 167 P. 613. But we will have more to say on this proposition a little later on, wherein we will attempt to show that these contentions of plaintiffs in error are not sound.
Defendant in error cites Harding v. Gillett, 25 Okla. 199,107 P. 665, and Page v. Turk, 43 Okla. 667, 143 P. 1047, and other authorities, but we think that the case of Harding v. Gillett, supra, is decisive of this case. In that case the facts are very much like the facts in the instant case. The case was three times tried in the trial court, duly appealed to the Supreme Court of the Territory of Oklahoma, and duly appealed from that court to the Supreme Court of the United States, and then tried again in the territorial district court and appealed to the Supreme Court of Oklahoma after the coming in of statehood. Judge Hayes, who wrote the opinion in that case, necessarily had to review all of the decisions on the different appeals in that court and a review of his opinion shows that practically every question involved in this case was passed on and decided in the different appeals in that case. It seems under the first trial of that case that there was a decree of foreclosure, and that Harding bought the land at the foreclosure sale. After the sale some two years, Myrtle Gillett brought an action to set aside the sale, so far as she was concerned, on the ground that she was not served with notice of process in said suit. It appears they had attempted to get service by publication, but on account of defective affidavits the court held that they did not get valid service by publication and set the decree aside. Harding had gone into possession under his foreclosure deed and the court on setting aside the sale held that his status was that of mortgagee in possession, and that notwithstanding his deed was set aside he stood in the place of Romig, the original mortgagee, and succeeded to all of his rights as such. Harding remained in possession during all of the litigation which covered a period of about 10 years, and on the final hearing of the case, the court gave Harding judgment for the amount of his debt, interests, and costs due under the mortgage, charged him with the reasonable rental of the place during the time he had occupied it, and allowed him credit for the improvements made on the place, and stated the account between Harding and Mrs. Gillett. The closing part of the opinion by Judge Hayes is as follows:
"Plaintiff in error is not an innocent purchaser. Gillett v. Romig, 17 Okla. 324, 87 P. 325, supra. He acquired by his purchase from the purchaser at the void foreclosure sale no title whatever to the mortgaged premises. By subrogation he succeeded to the rights of the mortgagee, the plaintiff in the foreclosure proceeding. He became the owner of the mortgage indebtedness and the mortgagee's lien. He in fact became the adverse party, the real party in interest. Notice was served upon him of the proceeding to vacate the defective judgment. In response to this motion, he appeared, made no objection to the character of the proceeding, but filed his answer denying the allegations of the motion became a party to the proceeding, filed his affidavit in support of his answer and a motion to dismiss the motion to vacate upon the ground that it failed to state facts sufficient to entitle the movant to any relief. Upon these pleadings the court rendered judgment vacating the foreclosure decree from which an appeal was taken by plaintiff in error to the Supreme Court of the Territory and to the Supreme Court of the United States. During the 10 years or more intervening since that time, he has been in person and by counsel vigorously conducting the defense in this action.
"Due process of law, by the federal Constitution requires only that a party shall have reasonable notice and shall have an opportunity to be heard before the issues are decided against him. All of this plaintiff in error has had in this proceeding. In Louisville  Nashville Ry. Co. v. Schmidt,177 U.S. 230, 20 Sup. Ct. 620, 44 L. Ed. 747, it was held that the rendition of a judgment against one who was not served with process in an action, or named a party until after the original judgment was rendered, but was brought in subsequently thereto by an order to show cause, and condemned to pay the judgment, did not deny to such party due process of law where he had voluntarily appeared in the case and actively conducted the defense. And a remedy by motion in a state court which gives notice and *Page 76 
affords an opportunity to be heard has been held to be sufficient to constitute due process of law. Iowa Ry. Co. v. Iowa, 160 U.S. 389, 16 Sup. Ct. 344, 40 L. Ed. 467.
"Finding no error in the record requiring a reversal of the judgment, the judgment of the trial court is affirmed. All the Justices concur."
An examination of that case shows that every material question involved in this case was passed on in that case. This case has been followed by this court ever since the opinion was announced (see Page v. Turk, 45 Okla. 667, 143 P. 1047; Baker v. Leavitt et al., 54 Okla. 70, 153 P. 1099; Strawn v. Brady,84 Okla. 66, 202 P. 505), and we think is decisive of this case and recommend that the judgment of the trial court be affirmed.
By the Court: It is so ordered.